Citation Nr: 1102106	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-24 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
depression, to include as secondary to a service-connected low 
back disability.

2.  Entitlement to service connection for bilateral sensorineural 
hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a thoracic spine 
disorder, to include as secondary to a service-connected low back 
disability.

5.  Entitlement to service connection for a right leg disorder, 
claimed as secondary to a service-connected low back disability.

6.  Entitlement to an initial rating greater than 20 percent, 
prior to July 27, 2005 and from September 1, 2005, for a low back 
disability.

7.  Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1982 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from November 2005, March 2007 and July 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The Veteran had a hearing 
before the Board in December 2010 and the transcript is of 
record.

The Board notes during the pendency of this appeal, in June 2007, 
the RO awarded the Veteran a temporary total disability rating 
for his low back disability for surgical convalescence following 
his spinal fusion surgery, effective from July 27, 2005 to August 
31, 2005.  Aside from this time period, where the maximum 
available benefit was awarded to the Veteran, the low back rating 
issue is still properly on appeal here.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (after the Veteran has perfected his appeal, a 
subsequent rating decision awarding a higher rating, but less 
than the maximum available benefit, does not abrogate the pending 
appeal).  The issue has been appropriately rephrased above.

Also during the pendency of this appeal, in February 2009, the 
United States Court of Appeals for Veterans Claims (Court) held 
that, when a claimant identifies PTSD without more, it cannot be 
considered a claim limited only to that diagnosis, but rather 
must be considered a claim for any mental disability that may 
reasonably be encompassed by several factors including the 
claimant's description of the claim, the symptoms the claimant 
describes, and the information the claimant submits or that VA 
obtains in support of the claim. The Court found that such an 
appellant did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Accordingly, although the 
Veteran originally claimed entitlement to service connection for 
PTSD the issue has been recharacterized above to encompass any 
and all acquired psychiatric disorders, to include PTSD.  

Aside from the psychiatric disorder issue, which is 
discussed below, the remaining issues are addressed in the 
REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDING OF FACT

The Veteran's PTSD with depression has been medically associated 
to an in-service stressful incident. 






CONCLUSION OF LAW

The Veteran's PTSD with depression was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 


Service Connection (PTSD with depression)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

In the absence of a presumption, in order to prevail on the issue 
of service connection the evidence must show: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).

The Veteran claims he has PTSD due to in-service stressful 
incidents related to various jumps he took as a paratrooper.  He 
indicates one time where he jumped in extremely windy 
circumstances and blew into a tree, severely injuring his back.  
He further identifies a time where he was pulled within inches of 
the helicopter blades after jumping, fearing he may die.  The 
Veteran also identifies a time where fuel spilled all over the 
runway in service and the Veteran feared an explosion.  He 
alternatively indicates his service connected low back disability 
causes him significant depression and exacerbates his PTSD 
symptoms.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 
38 C.F.R. § 4.125 (2006) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)). 

The Board further notes, any disability which is proximately due 
to or the result of a service-connected disease or injury shall 
be service connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In this case, there is VA outpatient medical evidence indicating 
diagnoses of PTSD, depression disorder and adjustment disorder 
with depressive features since 2004.  The Veteran was afforded a 
VA examination in January 2008 where the examiner diagnosed the 
Veteran with PTSD with depression related to the helicopter 
incidents described by the Veteran.  The examiner further noted 
that the Veteran's back pain does increase symptoms, but did not 
specifically opine that the Veteran's PTSD with depression was 
caused by or permanently aggravated due to his low back 
disability.  

The pertinent inquiry, then, is whether the Veteran's described 
helicopter incidents are objectively confirmed in the service 
records.  Resolving all reasonable doubt in favor of the Veteran, 
the Board concludes they are.

The Veteran does not claim, nor do his service records suggest, 
that he was in combat or that his PTSD is related to any combat-
related incident.  The Board notes that during the pendency of 
this appeal, effective July 13, 2010, VA amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  The 
provisions of this amendment apply, however, where the claimed 
stressor is, among other things, related to fear of hostile 
attack.  See Stressor Determinations for Posttraumatic Stress 
Disorder, 75 Fed. Reg. 39843 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)(3)).  Accordingly, while the new regulation 
was considered, the Board finds it inapplicable here. 

As such, the Veteran's claimed stressor may not be established 
solely by the Veteran's lay testimony.  Id.  Rather, there must 
be credible supporting evidence of record that the helicopter 
incidents actually occurred in order to warrant service 
connection.  

The Veteran's personnel records confirm the Veteran served as a 
petroleum supply specialist and earned, among other things, a 
parachute badge.  The Veteran's service treatment records do not 
indicate any incident of spilled fuel or specifically of an 
incident where the Veteran was blown close to helicopter blades 
during a jump, but the service treatment records do confirm the 
Veteran suffered a significant low back trauma due to a parachute 
jump injury.  In 1986, service treatment records confirm the 
Veteran was treated for low back pain, with pain in the right 
hand and shoulder.  On separation, in July 1986, the Veteran 
further complained of low back pain, but also indicated frequent 
trouble sleeping, cramps in legs and chest pains.  

In other words, the Veteran's service records confirm the Veteran 
suffered at least one significant parachute trauma and, on 
separation, still complained of chronic pain and trouble 
sleeping.  The specific details of this injury were not indicated 
in the records, and therefore it has not been specifically 
confirmed whether the Veteran hit a tree or came near to the 
helicopter blades in flight.  VA outpatient treatment records and 
VA examinations after service consistently indicate complaints 
from the Veteran of frequently hearing helicopters when nothing 
is there, having nightmares of his parachute injury and other 
recollections all related to helicopters.  In light of the 
confirmed trauma and the consistency of the Veteran's post-
service complaints, the Board resolves any reasonable doubt with 
regard to the details of the confirmed in-service parachute 
injury in the Veteran's favor.

In short, there is some objective evidence that the Veteran 
suffered at least one significant parachute jump injury while in 
active duty.  It is clear from the Veteran's service treatment 
records that after this injury, the Veteran consistently 
complained of chronic pain and frequent trouble sleeping.  There 
is no evidence indicating the Veteran had a near-death experience 
specifically, but given the nature of the dangers associated with 
parachute jumping, the Board finds the Veteran's recollections of 
his in-service trauma consistent with the objective evidence.  
The Board, therefore, finds the evidence, at the very least, to 
be in relative equipoise and, therefore, service connection is 
warranted for PTSD with depression. 

Due to the complete grant of the benefit sought on appeal herein, 
the Board finds that it is not necessary to discuss compliance 
with the Veterans Claims Assistance Act of 2000.  It would not be 
in the Veteran's interest to remand this case for any such 
necessary compliance.


ORDER

Entitlement to service connection for PTSD with depression is 
granted.


REMAND

The Veteran also claims due to the parachute injury during his 
active military service in 1986, he also injured his "upper" 
back (thoracic spine) and ultimately he developed right leg pain 
secondary to this in-service injury.  He further indicates he has 
hearing loss and tinnitus attributable to in-service noise 
exposure working around helicopters and other aircraft.

He further claims his service-connected low back disability is 
worse than currently rated and that, overall, his disabilities 
render him unemployable.  

During his hearing before the Board the Veteran testified that he 
was recently awarded Social Security Administration (SSA) 
disability benefits mainly due to his back disability.  The VCAA 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  Additionally, the U.S. 
Court of Appeals for Veterans Claims has held that, where VA has 
notice that the veteran is receiving disability benefits from the 
Social Security Administration (SSA), and that records from that 
agency may be relevant, VA has a duty to acquire a copy of the 
decision granting Social Security disability benefits, and the 
supporting medical documents on which the decision was based. See 
Hayes v. Brown, 9 Vet. App. 67 (1996). Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
Government agencies. See 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 
2002). Under the circumstances presented here, the RO should 
request the Veteran's SSA medical records relied upon in 
conjunction with any disability award.

Thoracic Spine, Right Leg, Hearing Loss and Tinnitus

Again, the Veteran claims he has hearing loss and tinnitus due to 
in-service noise exposure around helicopters and aircraft.  
Although he concedes he wore ear protection at that time, he 
testified before the Board that he never was exposed to post-
service noise trauma and has suffered with ringing in his ears 
ever since.

With regard to the thoracic spine and right leg, the Veteran 
indicates he suffered an in-service parachute jump injury causing 
chronic low and upper back pain.  After service, the pain grew 
steadily worse and caused radiating pain into his right leg.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

The Board further notes, any disability which is proximately due 
to or the result of a service-connected disease or injury shall 
be service connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated by 
a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In this case, the Veteran's service treatment records clearly 
indicate the Veteran complained of chronic low back pain after a 
parachute jump injury in 1986.  At that time, the Veteran denied 
any radiating pain into his legs, but noted intermittent pain 
into his right shoulder to the fingers.  In July 1986, the doctor 
observed curvature of the right side and diagnosed the Veteran 
with possible right lateral scoliosis secondary to a parachute 
injury.  On separation, the Veteran was again noted to have 
chronic low back problems.  Service treatment records also show a 
significant decrease in hearing acuity at the 500 Hertz level in 
July 1986 compared to the 1982 entrance examination findings.  
Although no diagnosis or complaints of hearing loss or tinnitus 
were rendered at that time, the audiogram still reveals at least 
some amount of decreased hearing acuity on separation from active 
duty.

After service, the claim is complicated by the fact that there 
are documented work-related back injuries occurring in 2003 and 
2005.  At those times, the Veteran was a water-bottle delivery 
man carrying heavy loads on a regular basis.  It is indicated in 
private treatment records that the Veteran injured his back in 
2003 and 2005, to include herniated discs at the thoracic and 
lumbar levels.  The Veteran underwent lumbar spine fusion surgery 
shortly thereafter in July 2005 and was awarded worker's 
compensation for his work-related injuries.  There is also some 
conflicting medical evidence as to whether these lumbar and 
thoracic spine disorders cause radiculopathy.

With regard to hearing loss and tinnitus, the Veteran concedes he 
was never specifically treated for these conditions after 
service, but also indicates he was never exposed to post-service 
noise trauma.  

The Veteran has never been afforded an audiological or 
neurological VA examination specifically with regard to his 
hearing loss, tinnitus or right leg claims and the Board 
concludes a VA examination is warranted in light of the evidence.  
See McLendon, 20 Vet. App. 79.

The Veteran was afforded a VA examination in June 2008 to 
ascertain whether specifically the Veteran's thoracic spine 
disorders, to include scoliosis and herniated discs, are related 
to the in-service parachute jump injury versus post-service work 
related incidents.  The examiner opined that the Veteran's 
current thoracic spine disorders were more likely related to his 
post-service work-related injuries.  In rendering the opinion, 
however, the examiner conceded that there were missing private 
treatment records and that an MRI would be necessary to fully 
confirm the etiology of any disc herniation.  There is no 
indication that such an MRI was completed.  The examiner, 
moreover, did not address whether the Veteran's current thoracic 
spine disorders were caused by or aggravated beyond the natural 
progression of the disorders due to the Veteran's service-
connected low back disability.  Allen, 7 Vet. App. 439.  As such, 
the Board finds this VA examination is inadequate by itself and a 
new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).

Low Back and TDIU

The Veteran claims his service-connected low back disability is 
worse than currently rated and overall renders him unemployable.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was last afforded a VA examination specifically with 
regard to ascertaining the severity of his lumbar spine 
disability in November 2005, over five years ago.  He was also 
afforded a spine examination in June 2008, over two years ago, in 
connection with his thoracic spine claim.  While the examination 
provided some evidentiary findings relevant to his lumbar spine 
disability, the 2005 examination is the last, complete 
examination afforded the Veteran specifically with regard to his 
lumbar spine. 

Since that time, the Veteran testified he has decreased range of 
motion, increased pain and radicular symptoms down his right leg.  
Private and VA outpatient treatment records further confirm these 
complaints and increased findings.  

The Board further notes, the low back claim was last adjudicated 
in a June 2007 Statement of the Case (SOC).  Thereafter, 
additional, non-duplicative evidence, to include private and VA 
medical records, was received.  Part of the newly-submitted 
evidence includes current treatment and complaints pertinent to 
the Veteran's low back.  The medical evidence is highly relevant 
to the issues on appeal.  

If a SOC or SSOC is prepared before the receipt of further 
evidence, a supplemental statement of the case (SSOC) must be 
issued to the Veteran, as provided in 38 C.F.R. § 19.31, unless 
the additional evidence is duplicative or not relevant to the 
issue(s) on appeal.  38 C.F.R. § 19.37(a).  In this case, the 
newly obtained evidence was not duplicative of evidence already 
associated with the claims file, and it is relevant to these 
issues because it shows current objective findings and the 
Veteran's contentions.  The Veteran has not waived local 
jurisdictional review, therefore, in accordance with 38 C.F.R. 
§ 19.37(a), the case is returned to the RO for consideration and 
the issuance of a supplemental statement of the case.

With regard to the Veteran's TDIU claim, a new examination is 
necessary to further provide a medical opinion with regard to the 
Veteran's employability in light of his service connected 
disabilities.  This is especially true in light of the grant in 
this opinion of the Veteran's claim for entitlement to service 
connection for PTSD.  

The Board notes the TDIU claim is "inextricably intertwined" 
with the other claims on appeal here.  The Court has held that 
all issues "inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 181 (1991). 

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration for the purpose of obtaining a 
copy of the decision and all medical records 
relied upon in conjunction with the Veteran's 
award for SSA disability benefits. Any 
attempts to obtain records that are 
ultimately unsuccessful, should be documented 
in the claims folder.

2.  Obtain VA outpatient treatment records 
from the VA medical center in Hines, Illinois 
from July 2009 to the present.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The VAMC should provide a 
negative reply if records are not available.

3.  Ask the Veteran to identify all non-VA 
health care providers that have treated him 
for his claims on appeal since November 2006.  
If private providers are identified, the 
Veteran should be asked to complete a release 
form authorizing VA to request these 
treatment records.  If he does so, the RO 
should request these medical records, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are needed.  
All efforts to obtain these records, 
including follow-up requests, if appropriate, 
should be fully documented.

4.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an audiological examination for his 
claimed sensorineural hearing loss and 
tinnitus to determine the extent and likely 
etiology of any hearing loss or tinnitus 
found, specifically addressing whether the 
Veteran currently has hearing loss and/or 
tinnitus as a result of in-service noise 
exposure. 

The claims folder and a copy of this decision 
must be reviewed by the examiner and the 
examiner should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting medical 
opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for an orthopedic and neurological 
examination for his service connected low 
back disorder and his claims seeking service 
connection for a thoracic spine disorder and 
right leg disorder.  The claims folder must 
be made available to and be reviewed by the 
examiners in conjunction with the 
examinations.  Any testing deemed necessary, 
including X-rays, should be performed.  The 
examiners are asked to diagnosis and assess 
the current severity of any thoracolumbar 
spine disorder found, to include 
musculoskeletal or neurological.  In 
addition, the examiners are also asked to 
opine as to the following:

*	Whether any thoracic spine or right leg 
disorder found is at least as likely as 
not directly attributable to the 
Veteran's in-service parachute jump 
injury, in-service parachute jumps in 
general, in-service medical findings, or 
any other incident of his military 
service versus post-service work-related 
injuries;
*	Whether any thoracic spine or right leg 
disorder found is at least as likely as 
not caused or aggravated by the 
Veteran's service connected low back 
disorder.

All pertinent pathology associated with these 
disorders should be noted in the examination 
report.  For any neurological impairment 
found on examination to be associated with 
the service connected low back, the examiner 
should specifically state the affected 
nerve(s).  

A  complete rationale (without resort to 
speculation) should be given for all opinions 
expressed.  

6.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for a general medical examination for the 
purpose of determining whether his service-
connected disabilities results in 
unemployability.  The claims folder must be 
made available to and be reviewed by the 
examiners in conjunction with the 
examinations.  In other words, the examiner 
is asked to express an opinion as to whether 
the Veteran's service-connected  disabilities 
(PTSD with depression and a lumbar spine 
disability) would preclude an average person 
from obtaining, or retaining, substantially 
gainful employment.  In answering these 
questions, the examiner should consider the 
Veteran's level of education, special 
training, and previous work experience but 
not his age or non-service related disorders.  

A  complete rationale (without resort to 
speculation) should be given for all opinions 
expressed.  

6.  The RO should then readjudicate the 
Veteran's claims. If the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and his 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).

______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


